Granger, J.
*3331 *332I. The facts as to the defendant railroad company are, in substance, that it received several car loads of iron rods consigned by Naylor & Co. to itself at Burlington, Iowa, where was located the plant of the McCosh Iron & Steel Company, io be delivered to such company on payment of drafts therefor drawn by Naylor & Co. to its own order, which drafts were attached to the bills of lading, and sent to the National State Bank, at Burlington, of which bank the plaintiff Remey is the president. One Kendall is the general agent of the ¡railway company, and upon the representation of McCosh, who was an agent of the iron and steel company, that the company was in need of the *333iron, and that he would furnish the necessary papers, he (Kendall) delivered the rods to the company. The rods had not been paid for, and the delivery was without authority. It was after this delivery that the railway company attempted to take possession of the rods, and were stopped by the injunction. The rods were then sold, with other iron, by the trustees, and the amount realized was one thousand nine hundred and eighty-six dollars and ninety-three cents, of which amount one thousand eight hundred and ninety-three dollars and ninety-three cents was for the rods in question; and the district court, finding the-issues with the railroad company, entered judgment for it for that amount, and ordered the receiver to pay it. It is said by appellants that the railroad company cannot recover because not the real party in interest. The answer recited the facts, and an amendment to it presents a prayer for “judgment for the return of the property, or that it have judgment for its value,” etc. That the answer sought such relief as was granted is clearly manifest on the face of it. The parties proceeded to atrial of the issues, and testimony was elicited with a view to such a judgment, if the facts were established. The plaintiffs had, after the issuance of the injunction, sold the goods, and only the money was in their hands as the subject of contention. As between the railroad company and the consignor, the -company had wrongfully disposed of property intrusted to it for specified purposes; that is, for transportation and delivery under specified conditions. The property, persons,, and purposes of the trust were expressly pointed out and understood. Such conditions make an express trust. Perry, Trusts, section 24. The railroad company, as a trustee of an express trust, could bring the action in its own name. Code, section 2544. As such a trustee, it had the right to protect itself and the rights *334•of the company for whom the trust was exercised. There is a claim that because the pleading was in the form of an answer, and not a cross bill, such a recovery ■cannot be had. The affirmative relief sought is in the nature of a counterclaim, and is to be pleaded in an answer. Subdivision 6, section. 2655, is as follows: “The defendant may set forth in his answer as many causes of defense, counterclaim, whether legal or equitable, as he may have.” There is no provision requiring that such pleading shall be designated as a cross bill or counterclaim. While nicety or accuracy in pleading might require that matter of counterclaim should be, in words, designated as such, it is not absolutely required; and where the intent can be known from the facts pleaded, the pleading will be held sufficient, and especially so where the pleading is not questioned on the trial.
II. It is urged that the judgment of the court is not sustained by the evidence. Considerable space is devoted, in argument, to the identity of the rods in question. When these rods were delivered to the McCosh Iron & Steel Company, they were mingled, to some extent, with other rods, so that the question of identity is somewhat in doubt. But in view of the fact that the rods have since been sold to the plaintiffs, so that only the question of their value remains, much of the importance of the evidence that might have attached if the .specific property was sought to be recovered is lost. The doubtful question, under the evidence, is the .amount of iron or rods delivered, the value of which the railroad company may recover. No view of the evidence leads to a satisfactory conclusion on this question. The testimony of those best calculated to know warrants the conclusion arrived at by the court below, with which we are content.
*3352 III. The case, as to defendant Moehn, is upon substantially this state of facts: Moehn was a cooper, and manufactured nail keg,s for the McCoshlron&Steel Company, and had been doing business with the firm for some ten years. About October 29, 1891, when the iron company failed, it was indebted to Moehn in the sum of about six hundred and thirty-five dollars. On that day Moehn purchased of the iron company fifty-six bundles of hoop iron and one hundred and seventy-eight kegs of wire nails, all of the value of seven hundred and eighty-one dollars and fifty-six cents. The purchase exceeded the indebtedness to Moehn in the sum of about one hundred and forty-four dollars. It is appellant’s contention that this sale was not in the usual course of business, and hence void as to them. A stipulation in the mortgage permitted the iron company to carry on its business, and sell in the usual course of trade. It is very likely true that this purchase by Moehn was, to some extent, at least, induced by the fact that the iron company was indebted to him, and he was unable to get his pay in money. The purchase was made on Monday. On Saturday before, Moehn was there to collect the money on his account, but could not get it, and was told to come Monday, which he did; and he was then told that he could not get any money, but that he could have merchandise. He said: “What am I to do? I need cash.” He was answered that they could give him nails and hoop iron. It appears that these were articles that he needed in his business, which was quite extensive. He had then on hand, undelivered, kegs manufactured for the iron company to the number of two thousand or more. It appears that the indebtedness to Moehn was largely for September business. Moehn had never made such a purchase of the iron company before, but he had made such purchases elsewhere, in the regular course of his business. Our conclusion *336is, from the evidence, that, as to Moehn, he made this purchase of the iron company because the company could not meet its engagement with him to pay money which he needed for such purposes, and that the transaction was in good faith. His purchase in excess of his claim is somewhat indicative of his intention, and that it was not simply to collect his debt, in anticipation of the failure of the iron company. There is some claim that because of the absence of the president of the company, and other indications, the purchase was made only because of a prospective failure. The purchase was made while the company was still doing business under authority from the plaintiffs. Moehn had been aiding the carrying on of the business by extending a credit for kegs needed for that purpose; and we do not see why, when money was refused and merchandise offered in payment, needed by him in his business, he should not take it, nor do we see why it wais out of the usual cour-se of trade. It seems to us that the judgment of the district court is legal and equitable, and it is affirmed.